Citation Nr: 0213647	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder manifested by back, neck, and chest pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 



INTRODUCTION

The appellant had active service from July 1990 to November 
1990 and from January 1991 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

By letter dated in September 2000, the appellant indicated 
that she desired a hearing.  In correspondence received in 
June 2001, she indicated that she no longer desired a 
hearing.  Thus, the hearing request is considered withdrawn.  
38 C.F.R. § 20.704 (2001).  


FINDINGS OF FACT

1.  In a rating decision dated in September 1996, the RO 
denied entitlement to service connection for a disorder 
manifested by neck, back, and chest pain.  The RO notified 
the appellant of that decision by letter dated in September 
1996.  The appellant did not file an appeal within one year.  

2.  The evidence submitted subsequent to the September 1996 
rating decision does not bear directly and substantially upon 
the specific matters under consideration, and alone or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence submitted in support of the petition to 
reopen is cumulative.



CONCLUSION OF LAW

The September 1996 rating decision denying entitlement to 
service connection for a disorder manifested by neck, back, 
and chest pain is final.  Evidence submitted since that 
rating decision is not new and material, and the appellant's 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991& 
Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, in May 1995, the Board denied the 
appellant's claim of entitlement to service connection for a 
disorder manifested by pain in the chest, back, and neck.  
The evidence of record at that time, including VA examination 
reports, did not show evidence of a current disability.  
Specifically, the findings of the Board in May 1995 included 
the fact that appellant had been diagnosed with 
costochondritis during service and that post service, she had 
complained of multiple joint pains variously diagnosed as 
mechanical low back pain or multiple arthralgias.  

By rating decision dated in September 1996, the RO denied the 
appellant's petition to reopen the claim of entitlement to 
service connection for a disorder manifested by pain in the 
chest, back, and neck.  The decision notes that there was no 
medical evidence linking a current disability to service.  

The evidence of record at the time of the September 1996 RO 
decision, included the following:

The March 1990 service entrance examination shows that the 
spine and musculoskeletal system, and lungs and chest were 
normal.  An August 1990 record of treatment shows complaint 
of chest pain.  The examiner noted that the chest was tender 
to touch or that the pain was made worse by twisting the 
thorax.  The assessment was chest wall pain.  In another 
August 1990 record of treatment, complaints of substernal 
chest pain were assessed as nonresolving costochondritis.  A 
record dated in January 1991 notes the appellant's complaints 
of chest pain since basic training.  The assessment was that 
she was probably suffering from a stress-related illness.  In 
February 1991, the assessment was possible rib dysfunction 
with myofascial components.  The examiner stated that 
objective findings did not correspond with the subjective 
report.  The appellant was profiled with a diagnosis of chest 
pain.  The assessments in March 1991 were chronic 
costochondritis and myofascial pain syndrome with 
costovertebral restriction.  The impression of a bone scan in 
May 1991 was essentially normal bone scan, except for focal 
activity in the left upper jaw as well as the right lower jaw 
consistent with recent teeth extraction.  The record notes 
that the thoracic spine in particular appeared unremarkable.  
A June 1991 separation examination report shows that the 
spine and musculoskeletal system, and lungs and chest were 
normal.  Chronic costochondritis was noted in the summary of 
defects.  On the accompanying medical history she indicated 
that she had or had had pain or pressure in the chest and 
recurrent back pain.  Rib dysfunction was noted to be 
unresponsive to manipulation.  A September 1991 record of 
treatment notes that she had arthralgia.  No specific 
etiology was noted.  In another record of treatment dated in 
September 1991, the examiner noted the appellant's reported 
history of having been well until she entered service in 
1990.  The appellant reported that during basic training, she 
developed aching in the back and shoulders.  The examiner 
stated that there was nothing in her history or on 
examination to suggest arthritis.  The record notes that 
there may be a psychogenic element to her illness.  

A July 1992 service medical record shows an assessment of 
myofascial pain syndrome with costovertebral restriction.  A 
September 1992 service medical record shows that the 
appellant was permanently profiled.  The diagnoses were 
chronic costochronditiis, arthralgia, and paraspinus spasm.  
In October 1992, the appellant complained of low back pain.  
She reported that she had injured her back during active 
service in April 1990.  

Private treatment records, received in September 1996, show 
complaints of neck and back pain.  A July 1996 record of 
treatment shows diagnoses of torticollis, disc displacement, 
and subluxation of C1 vertebra.  On x-ray examination in July 
1996, the impression was degenerative disc disease at C5-6.  
An August 1996 record of treatment notes a rheumatology 
referral.  

The evidence added to the record since the prior denial, 
includes the following:

In association with her January 2000 petition to reopen the 
claim of entitlement to service connection for a disorder 
manifested by back, neck, and chest pain, the appellant 
submitted duplicate of private medical records and service 
medical records, as well as a letter from her private 
physician, C. S., M.D, dated in January 2000.  Dr. C. S. 
reported that in regard to a neck injury, on physical 
examination she had some neuropathic signs in the right hand.  
The letter notes that she was also found to notice pain 
radiating up and down the cervical spine and into the upper 
portion of the back.  Dr. C. S. reported that on x-ray 
examination it was noted that she continued to have 
degenerative changes at C5 and C6 consistent with the disc 
space narrowing and anterior and posterior osteophyte 
formation.  The examiner stated that these finding could be 
consistent with an overuse syndrome, or an acute injury type 
syndrome.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the May 2000 rating decision of the reasons and bases for the 
denial of her claim.  She was further notified of this 
information in the June 2000 statement of the case.  The 
Board concludes that the discussions in the May 2000 rating 
decision and the June 2000 statement of case, which were both 
sent to the appellant, informed her of the information and 
evidence needed to substantiate the claim.  In addition, the 
record reflects that in March 2000, the RO notified the 
appellant of the evidence that she needed to submit to 
substantiate her claim.  Also, by letter dated in May 2002, 
she was advised of the procedures by which to submit 
additional evidence in support of the claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid her claim. The Board notes that by 
letter dated in March 2000, the appellant indicated that 
additional treatment records were located at the VA Medical 
Center in Little Rock, Arkansas.  She stated that she would 
submit the records.  By letter dated in April 2000, the RO 
notified her that in order for VA to assist her in obtaining 
the records, she needed to provide additional information.  
The appellant did not provide the requested information and 
she has not submitted additional medical records from the VA 
Medical Center in Little Rock.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In addition, the appellant was afforded an 
opportunity to present evidence and argument in support of 
her claim.  In June 2001, the appellant's representative 
stated that there was no further evidence to submit.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria

The unappealed September 1996 rating decision that denied 
entitlement to service connection for a disorder manifested 
by neck, back, and chest pain is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).  In 
order to reopen the claim, the appellant must present new and 
material evidence.  38 U.S.C.A. § 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Analysis 

The question to be addressed is whether the appellant has 
submitted new and material evidence sufficient to reopen her 
claim of service connection for a disorder manifested by pain 
in the chest, neck, and back.  The Board finds that she has 
not done so.  

At the time of the prior RO denial in September 1996, the 
evidence of record included service medical records, post-
service medical records, VA examination reports, a May 1995 
Board decision, the appellant's claim, and lay statements.  
The evidence failed to show that a current disability was 
related by competent evidence to service.  In essence, the RO 
determined that degenerative disc disease or other disorder 
manifested by back, neck, and chest pain was not incurred in 
or aggravated by service.  Since that determination, the 
appellant has petitioned to reopen her claim.  In association 
with the petition to reopen, she has submitted a statement 
from Dr. C. S., who provided a diagnosis of overuse syndrome.  
While the diagnosis is new, at the time of the prior denial 
the evidence reflected a current neck disorder.  The defect 
in the claim was that there was no competent evidence linking 
a neck disorder to service.  While Dr. C. S. referenced a 
neck injury, he has not provided an opinion to the effect 
that a neck disorder is related to service.  The Board notes 
that the record is negative for a neck injury.  As for back 
and chest pain, there is no evidence of a current disability 
of the back or chest.  

In essence, the evidence added to the record since the prior 
denial does not cure any of the evidentiary defects that 
previously existed.  There is evidence of a current neck 
disability, no evidence of a current back or chest 
disability, and no evidence linking a neck disability or a 
disorder manifested by neck, back, and chest pain to service.  
The evidence submitted in support of the petition to reopen 
is not new and material. The appellant has also submitted 
copies of private medical records and service medical records 
that had been associated with the claims folder at the time 
of the prior denial.  These documents are cumulative and do 
not serve to reopen the claim.  

While the appellant has related a disorder manifested by 
neck, back, and chest pain to service, her opinion is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
If a statement is not competent, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Based on the reason for the prior denial, that is, a lack of 
competent evidence linking a current disability to service, 
the Board finds that the evidence added to the record since 
the September 1996 rating decision is not new and material.  
Consequently, the petition to reopen a claim of entitlement 
to service connection for a disorder manifested by pain in 
the neck, back, and chest is denied.  


ORDER

The petition to reopen a claim for service connection for a 
disorder manifested by neck, back, and chest pain is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Error! Not a valid link.


